THE COURT.
The appellant was convicted in the Superior Court of San Joaquin County of a felony, to wit: Burglary of the second degree.
The transcript on appeal was filed in this court April 20, 1934. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on June 11, 1934. No appearance was made for appellant at the time the case was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.